Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Due to applications election without traverse in the reply filed on 04/16/2021, the application has been amended as follows:
22-30. (Cancelled)

Furthermore, the application has been amended as follows: 
31. (currently amended) A method of variably adjusting a characteristic of a first beam emitted by at least a first radiating element; comprising: installing an anisotropic lens in front of the first radiating element; and moving at least one of the lens and the antenna to adjust the characteristic; wherein the first beam and a second beam are directed by the first radiating element; wherein the first radiating element is configured to direct the first beam along a first orientation, and the second beam along a second, different orientation; wherein the step of moving comprises simultaneously modifying the characteristic with respect to both the first beam and the second beam.

Allowable Subject Matter
Claims 1-21 and 31-37 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a lens configured to be anisotropic with respect to dielectric permittivity; a first radiating element mutually positionable with respect to the lens such that the first radiating element can alternatively direct a first beam through the lens along a first orientation having a first dielectric permittivity, and a second beam through the lens along a second orientation having a different, second dielectric permittivity; wherein the first orientation is different than the second orientation, and; wherein the first beam and the second beam are produced by the first radiating element.
Regarding independent claim 31, patentability exists, at least in part, with the claimed features of installing an anisotropic lens in front of the first radiating element; and moving at least one of the lens and the antenna to adjust the characteristic; 5wherein the first beam and a second beam are directed by the first radiating element; wherein the first radiating element is configured to direct the first beam along a first orientation, and the second beam along a second, different orientation; wherein the step of moving comprises simultaneously modifying the characteristic with respect to both the first beam and the second beam.
Claims 2-21 depend from claim 1, claims 32-37 depend from claim 31 and are included in the allowable subject matter.
Matistine et al. (US 2018/0097290), Zimmerman (US 2017/0062944), Ji et al. (US Patent No. 6020850), Kabakian et al. (US Patent No. 10454179), and Deng (US 2018/0337442) are all cited as teaching some elements of the claimed invention including an anisotropic lens with different dielectric material, a plurality of radiating elements, a plurality of at least two beams, as well as, a different dielectric constant for the lens therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845